SCHOONMAKER, District Judge.
The United States condemned land in Armstrong County, taking a portion of the farm of Rebecca M. Lias. Viewers were appointed to assess the damages accruing to the owners of the property condemned. Their report allowed damages to Rebecca M. Lias in the sum of two hundred dollars. She appealed from the report of viewers granting her this award of damages. An issue was framed to try the case before the court and a jury. At that trial, after hearing the evidence, the jury found a verdict in favor of Rebecca M. Lias, and against the United States, in the sum of nine hundred twenty-six dollars and fifty cents ($926.50).
The United States has now moved for a new trial, urging:
1. The verdict is against the weight of the evidence.
2. The verdict is contrary to law.
3. The verdict is not sustained by substantial evidence.
4. - The excessive damages awarded were not consistent with the evidence.
We have heard the arguments of counsel, and after reviewing the evidence, we are of the opinion that the evidence will sus*541tain the verdict in this case, and that the motion for a new trial is without merit. The motion for a new trial will therefore be denied.
Order of Court
PER CURIAM.
Now, October 28, 1942, on due consideration of the motion of the United States for a new trial in the above-entitled case, it is hereby ordered that the said motion be, and the same is, hereby denied.